IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00352-CV

ARGONAUT INSURANCE COMPANY,
AND TRIDENT INSURANCE SERVICES, LLC,
                                                              Appellants
v.

WEST INDEPENDENT SCHOOL DISTRICT,
                                                              Appellee



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2014-1985-4


                            ABATEMENT ORDER


       On October 26, 2016, appellants, Argonaut Insurance Company, Trident Insurance

Services, L.L.C., and the Texas Association of Public Educators, filed their notice of

interlocutory appeal in this matter. The following day, appellee, West Independent

School District, filed a motion to dismiss this appeal for want of jurisdiction and a request

for an expedited ruling. Approximately a week later, appellee informed this Court that

the parties had reached a settlement and would be “forwarding copies of the settlement
documents shortly.” Thereafter, on November 4, 2016, appellants filed an unopposed

motion to abate this appeal to allow the parties to finalize their settlement agreement.

Appellants specifically mentioned that the granting of this motion “would almost

certainly lead to the end of this case” and requested an abatement “until either (1)

Monday, November 21, 2016, or (2) until the time that the parties or just one of them files

a motion to dismiss the appeal, whichever is earlier.”

        On November 16, 2016, we granted appellants’ unopposed motion and

subsequently abated the case until further order from this Court. By December 2, 2016,

we had not heard from the parties regarding the settlement of this matter. Accordingly,

we reinstated the case and informed the parties that their docketing statement had not

been filed. In our December 2, 2016 letter, we informed the parties that this case would

be dismissed if the docketing statement was not filed within twenty-one days of our

December 2, 2016 letter.

        Appellants responded to our December 2, 2016 letter by filing a second unopposed

motion to abate this appeal for “30 days or until the time that the parties or just one of

them files a motion to dismiss the appeal, whichever is earlier,” so that they can finalize

their agreement. After review, we grant appellants’ second unopposed motion to abate

this appeal. Accordingly, this appeal is hereby abated for thirty days.




                                                      PER CURIAM


Argonaut Ins. Co., et al. v. West Indep. Sch. Dist.                                  Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed December 21, 2016
Do not publish
[CV06]




Argonaut Ins. Co., et al. v. West Indep. Sch. Dist.   Page 3